In assailing the correctness of the opinion of affirmance, appellant contends that there was error in refusing to submit the issue of assault with intent to rape.
Our re-examination of the matter in the light of the motion for rehearing leaves us of the opinion that the offense, if any, was rape and that there was no evidence of a lower grade of assault requiring a reversal of the judgment.
The affidavit taken subsequent to the trial and accompanying the motion might have some weight with the Executive Department of the State, but has no place in the record on appeal.
The motion is overruled.
Overruled.